          Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

                                                               Civil Action No. 18-11187

TIM BALLINGER,

                  Plaintiff,

v.

TOWN OF KINGSTON, MAURICE J.
SPLAINE, and ROBERT H. FENNESSY,

                  Defendants.

     DEFENDANTS’, TOWN OF KINGSTON, CHIEF MAURICE J. SPLAINE AND
     ROBERT H. FENNESSY, STATEMENT OF UNDISPUTED MATERIAL FACTS
            IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT1

       Pursuant to Local Rule 56.1, the Defendants, Town of Kingston (“Kingston”), Chief
Maurice J. Splaine (“Chief Splaine”) and Robert H. Fennessy (“Fennessy”), hereby submit this
Statement of Undisputed Material Facts in Support of Motion for Summary Judgment:

     1. M.G.L. Chapter 31, Section 61A provides that the Town of Kingston is one of the Civil
        Service communities in the Commonwealth of Massachusetts. At all relevant times to
        this Complaint, Kingston hired its police officers pursuant to Civil Service Law, G.L.
        Chapter 31, and the Personnel Administration Rules administered by the Human
        Resources Division of the Commonwealth of Massachusetts (HRD). Pursuant to the
        standards set by HRD, Kingston requires that each police officer hired and employed by
        Kingston is able to perform essential functions of the position as set forth by HRD. (See
        Exhibit A- Deposition of Chief Splaine, pp. 63-64, 98, 105; Exhibit B- Deposition of
        Chief Splaine, Exhibit 8- “Task Survey Analysis”).

     2. Police officers for the Town of Kingston Police Department are expected to be able to
        perform the essential functions listed in the HRD manual at all times while employed by
        the Town of Kingston. (See Exhibit A- Deposition Transcript of Chief Splaine, p. 35).


     3. Plaintiff, Tim Ballinger, was employed as a Police Officer for the Town of Kingston for
        approximately twenty-three (23) years. (See Plaintiff’s Complaint). Ballinger retired in

1
 In so state these undisputed material facts, The Defendants do not concede or rely on these facts for any purpose
other than this Motion for Summary Judgment.
    Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 2 of 7



   March of 2018 after Defendants submitted Ballinger’s application for involuntary
   retirement to the Plymouth County Retirement Board on October 2, 2017. (See Exhibit
   C- Deposition of Chief Splaine, Exhibit 35- “Application for Involuntary Disability
   Retirement”).

4. At the time of his retirement, Ballinger was assigned to the position of “sergeant” at the
   Kingston Police Department. Ballinger had been assigned to the position of sergeant
   since in and around 2004. (See Exhibit D- Defendants’ Position Statement, p. 2).


5. Police Officers for the Town of Kingston can also apply for specialty assignments in
   addition to their underlying positions. All assignments, including each assignment
   received by Ballinger, are received from the annual bidding process in accordance with
   the Collective Bargaining Agreement. (See Exhibit A- Deposition of Chief Splaine, pp.
   38, 51, 53, 99-100, 154-156).


6. No matter the type of specialty assignment, both under the patrol officer contract and the
   sergeant contract, an officer can only obtain a specialty assignment if the officer can also
   perform all the essential job functions of a patrol officer and/or sergeant. (See Exhibit A,
   Deposition of Chief Splaine, pp. 35-37, 41, 98).


7. The “court prosecutor” position is not a job in and of itself; it is one of the specialty
   assignments for which a police officer (notably either patrol or sergeant) may apply.
   Furthermore, the position has not been eliminated. The specialty assignment of “court
   prosecutor” is a negotiated part of the CBA and therefore Chief Splaine would not be
   able to eliminate it. Chief Splaine did, however, assign the position of police prosecutor
   to the Criminal Investigation Bureau within the Kingston Police Department, per the
   CBA, and presently, three people are specially assigned as police prosecutors on a part-
   time basis. (See Exhibit D- Defendants’ Position Statement, p. 6; Exhibit A- Deposition
   of Chief Splaine, pp. 38, 156).


8. Ballinger himself testified that he also did detail work, including weekend detail, night
   detail, and “every Friday night I did mall detail,” and covered overtime patrol shifts
   which require Ballinger to be able to perform the essential job functions of a police
   sergeant, but also, at times, a patrol officer. (See Exhibit T- Deposition of Tim Ballinger,
   pp. 17, 118-119, 121).


9. In August 2006, Ballinger suffered an on the job injury which caused him to be absent
   from work for approximately eighteen (18) months. Said injury occurred while Ballinger
   was on duty, Ballinger was electrocuted and sustained both physical and psychological
   injuries. Notably, the 2006 medical documents supporting Ballinger’s return to work
   noted “mild PTSD symptoms, improving.” (See Exhibit D- Defendants’ Position
   Statement, p. 2; Exhibit E- Deposition of Chief Splaine, Exhibits #4, #5, “Return to
   Work Katz report and email”).

                                             2
    Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 3 of 7




10. On March 3, 2007, Ballinger was cleared by his medical provider to return to full duty
    without any restrictions or accommodations. In fact, medical documents from 2012
    further indicate Ballinger was fit for duty with no restrictions. (See Exhibit D-
    Defendants’ Position Statement, p. 2; Exhibit E- Deposition of Chief Splaine, Exhibits
    #4, #5- “Return to Work Katz Report and email”; Exhibit F- Deposition of Chief
    Splaine, Exhibit #22, “2012 No restrictions doctor report).


11. Ballinger testified at various employment hearings on behalf of another officer, former
    Police Sergeant Susan Munford, on at least three (3) separate occasions: including June
    2016, August 2016, and February 2017, as he was entitled to do. (See Exhibit A-
    Deposition of Chief Splaine, p. 70).


12. Ballinger received a three (3) day suspension on July 13, 2016 for an incident that took
    place on June 29, 2016 where Ballinger verbally attacked another officer. The suspension
    was appealed and revoked. The outcome of the appeal is irrelevant, however, as Ballinger
    admits he behaved inappropriately. The suspension was a result of a thorough, internal
    investigation which found Ballinger violated multiple policies and procedures of the
    Kingston Police Department. There was no other reason for this suspension, and nothing
    in the record evidence suggests neither discriminatory, nor retaliatory motives for the
    suspension. (See Exhibit D- Defendants’ Position Statement, p. 3; Exhibit G- Deposition
    of Lt. Kelley, Exhibit #10- “Internal Investigation”; Exhibit H- Deposition of Chief
    Splaine, Exhibit #11- “Suspension Letter”; Exhibit I- Deposition of Chief Splaine,
    Exhibit #12-“Arbitration Decision”).

13. On February 17, 2017, Ballinger testified at a termination hearing of Susan Munford on
    her behalf. During his testimony, Ballinger stated multiple times that he did not know the
    policies and procedures of the Kingston Police Department, including the procedures of
    evidence, one of his direct assignments. During this testimony Ballinger also failed to
    recall a lot of dates and basic information, and the attorney who called Ballinger as a
    witness stated to the Hearing Officer that Ballinger had memory issues. During this
    testimony, Ballinger also claimed he has been diagnosed with post-traumatic stress
    disorder (“PTSD”) (See Exhibit J- Deposition of Chief Splaine, Exhibit #13,
    “Transcript,” pp. 125, 158, 169-171).


14. Based on the seriousness of the statements made during this testimony, which were
    particularly alarming as part of Ballinger’s job duties were to appear in court on behalf of
    the Town of Kingston, on March 8, 2017, Chief Splaine orders Ballinger to appear for an
    interview with Lt. Kelley on March 9, 2017, regarding some of the statements he made
    during his testimony, including his statement about PTSD. (See Exhibit D- Defendants’
    Position Statement, p. 3; Exhibit A- Deposition of Chief Splaine, pp. 58, 94; Exhibit K-
    Deposition of Tim Ballinger, Exhibit #3- “Letter re interview”; Exhibit L- Deposition of
    Lt. Kelley, Exhibit #13- “Interview Transcript”).


                                             3
    Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 4 of 7



15. As a result of the interview, where Ballinger reaffirmed his lack of knowledge regarding
    policies and procedures and re-stated he had PTSD, Chief Splaine concluded Ballinger’s
    ability to perform the essential functions of the job of a police sergeant was in question.
    Chief Splaine further concluded it necessary to have clarification from a medical provider
    on Ballinger’s ability to perform the essential functions of a police sergeant. (See Exhibit
    D- Defendants’ Position Statement, p. 4).


16. Pending this clarification, for the safety of Ballinger, the officers of the Kingston Police
    Department, and public safety, Chief Splaine placed Ballinger on paid administrative
    leave. Ballinger was on administrative leave for approximately nine (9) days, and then
    was placed on sick leave after Ballinger provided initial medical documentation. (See
    Exhibit D- Defendants’ Position Statement, p. 4; Exhibit M- Deposition of Lt. Kelley,
    Exhibit #15- “Chief Splaine Letter to Complainant dated March 14, 2017”).


17. During this leave, Chief Splaine ordered Ballinger to provide medical documentation
    regarding his medical condition and whether or not he could perform the essential
    function of police sergeant. (See Exhibit A- Deposition of Chief Splaine, pp.102-106,
    108, 112-114).


18. Chief Splaine, under the CBA, has the authority to place officers on leave, order medical
    evaluations of officers, and request documentation from medical professionals to
    determine an officer’s ability to perform his/her essential job functions. (See Exhibit D-
    Defendants’ Position Statement, p. 1 and 5; Exhibit N- Deposition of Chief Splaine,
    Exhibit #2- “CBA,” p. 14).


19. Chief Splaine acted within his authority by placing Ballinger on paid administrative
    leave, and subsequent sick leave, while Plaintiff’s fitness for duty was investigated, as is
    the right and duty of the Chief of Police as provided in the Collective Bargaining
    Agreement by and between the Town of Kingston and the Superior Police Officers Union
    Mass C.O.P.S., Local 386, Section 28. (See Exhibit N- Deposition of Chief Splaine,
    Exhibit 2, “Agreement By and Between Town of Kingston and Superior Police Officers
    Union Mass C.O.P.S., Local 386”, pp. 14-15).


20. Initially, Ballinger responded to Chief Splaine’s request by providing documentation
    from Dr. Fry (a psychologist at Cove Counseling). In said documentation, Dr. Fry opined
    that Ballinger “is currently unable to function with full capacity as a police officer,
    physically, cognitively and psychologically.” (See Exhibit O- Deposition of Chief
    Splaine, Exhibits #19, #22- “Dr. Fry report”).


21. Ballinger then produced a report from his own neurologist, Dr. Douglas Katz at Braintree
    Rehab, Boston Medical Center, dated March 27, 2017. In this report, Dr. Katz stated that
    due to Ballinger’s on-duty injury in 2006, Ballinger continues to have numbness in his
    hands and feet, hearing loss, memory problems, and symptoms consistent with a
                                             4
     Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 5 of 7



   diagnosis of PTSD. Dr. Katz reported that the PTSD and anxiety symptoms had
   improved, Ballinger still suffered “intermittent symptoms.” Dr. Katz further concluded
   Ballinger could perform most of the activities of a police officer in “normal situations”
   but Ballinger’s capacity may be compromised in more severe situations. (See Exhibit P-
   Deposition of Chief Splaine, Exhibit #18- “Dr. Katz reports”).


22. Dr. Katz also stated that Ballinger had been able to work “as a detective, primarily
    working on prosecution duties and the SWAT Team, mainly at headquarters.” Whether
    Plaintiff can perform selective duties within a job is not the standard to apply when
    determining whether an officer is fit to return to work. (See Exhibit O- Deposition of
    Chief Splaine, Exhibits #19, #22- “Dr. Fry report”; Exhibit D- Defendants’ Position
    Statement, p. 5).

23. All police officers endure strenuous physical and psychological situations every day
    regardless of rank, title, position or assignment. In addition to the more obvious physical
    demands, police officers are also subjected to psychological and emotional stress. These
    pressures can lead to issues that could also lead to situations that affect public safety, and
    an officer’s own safety. (See Exhibit D- Defendants’ Position Statement, p. 4).


24. The vagueness of Dr. Katz’s report, including his opinion that Ballinger’s ability to
    perform the essential functions of a police officer in “more severe situations,” compelled
    Chief Splaine to seek an independent medical opinion to determine Ballinger’s fitness for
    duty. Chief Splaine also requested a neurologist report, not simply a psychologist report
    as previously provided by Dr. Fry, and ordered Ballinger to an IME with neurologist Dr.
    Judy Fine Edelstein. (See Exhibit D- Defendants’ Position Statement, p. 4; Exhibit A-
    Deposition of Chief Splaine, p. #).


25. Dr. Edelstein issued three (3) reports based on various questions asked of her by
    Defendants. On June 22, 2017, the initial IME Report from Dr. Fine Edelstein, addressed
    to Town of Kingston’s labor counsel, Attorney John Clifford, reveals that based on
    Ballinger’s conditions it would be difficult for him to work as a police officer. (See
    Exhibit D- Defendants’ Position Statement, p. 4; Exhibit Q- Deposition of Chief
    Splaine, Exhibits #25, #27, #28- “Edelstein reports”).


26. Chief Splaine sought clarification from Dr. Edelstein on Ballinger’s ability to perform the
    essential job functions of police sergeant. Dr. Edelstein advised that since Ballinger’s
    underlying injury occurred in 2006, it would be unlikely that his cognitive and
    psychological issues would improve over time, and that they are permanent. Dr. Edelstein
    further advised that it was her medical opinion, that Ballinger was not able to perform the
    essential job functions of a SWAT team commander (one of Ballinger’s assignments),
    and then further opined that Ballinger cannot perform the essential job functions of a
    police sergeant. (See Exhibit Q- Deposition of Chief Splaine, Exhibits #25, #27, #28-
    “Edelstein reports”).

                                              5
    Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 6 of 7




27. After three (3) doctors questioned and confirmed Ballinger’s inability to perform the
    essential functions of a police officer, on October 2, 2017, Chief Splaine submitted an
    Application for Involuntary Disability Retirement to the Plymouth County Retirement
    Board (PCRB) on behalf of Ballinger. (See Exhibit C- Deposition of Chief Splaine,
    Exhibit #35- “Application of IDR”).


28. On March 21, 2018, Plaintiff was notified of the medical panel results in connection with
    his application for involuntary retirement, which was subsequently approved with 4-0
    vote of the Plymouth County Retirement Association (Board). Three independent doctors
    of the Regional Medical Panel of the Public Employee Retirement Administration
    Commission (PERAC) reviewed Ballinger’s Involuntary Disability Application and
    corresponding medical reports and records, and all three doctors of the independent panel
    agreed that Ballinger was incapable of performing the essential duties of a police
    sergeant, that this incapacity is likely to be permanent, and that involuntary disability
    retirement is appropriate by answering the following questions in the affirmative, as well
    as providing detailed reports to support the findings:
            • “Is the member mentally or physically incapable of performing the essential
                duties of his or her job as described in the current job description?” (Dr.
                Fisher: “yes”; Dr. Rockett: “yes”; and Dr. McCloy: “yes”);
            • “Is said incapacity likely to be permanent?” (Dr. Fisher: “yes”; Dr. Rockett:
                “yes”; and Dr. McCloy: “yes”); and
            • “Is said incapacity such as might be the natural and proximate result of the
                personal injury sustained or hazard undergone on account of which retirement
                is claimed?” (Dr. Fisher: “yes”; Dr. Rockett: “yes”; and Dr. McCloy: “yes”).
    (See Exhibit R- Commonwealth of Massachusetts Public Employee Retirement
    Administration Commission Regional Medical Panel Certificates).


29. Pursuant to the CBA, the burden to report to the Chief exacerbation and/or reappearance
    of symptoms from his 2006 injury was on Plaintiff. He failed to do so. Furthermore,
    Plaintiff never requested any accommodations. (See Exhibit D- Defendants’ Position
    Statement, p. 5; Exhibit N- Deposition of Chief Splaine, Exhibit #2- “CBA”).


30. As part of his duties as Town Administrator at the time and under instruction from the
    Town’s labor counsel,, former Town Administrator, Defendant Fennessy, sent the Town
    of Kingston’s Board of Selectmen, Ballinger’s technical employer, a copy of Ballinger’s
    Application for Involuntary Retirement. (See Exhibit S- Deposition of Robert Fennessy,
    pp. 28-35).


31. During Ballinger’s deposition, he repeatedly stated that he had signed a form allowing the
    town constant access to his medical records and subsequent updates. (See Exhibit T-
    Deposition of Tim Ballinger, pp. 19, 55).


                                            6
    Case 1:18-cv-11187-FDS Document 31-2 Filed 05/13/19 Page 7 of 7



32. Ballinger also admitted in his deposition that he never formally requested an
    accommodation, and if any requests were made at all, they were made in 2008 in
    connection with his initial return. (See Exhibit T- Deposition of Tim Ballinger, pp. 34-
    35; Exhibit A- Deposition of Chief Splaine, p. 169).


                                        RESPECTFULLY SUBMITTED
                                        BY DEFENDANTS,

                                        By its attorneys,

                                        /s/Megan K. Baker
                                        Bradford N. Louison, Esq. (BBO# 305755)
                                        blouison@lccplaw.com
                                        Megan K. Baker, Esq. (BBO# 703189)
                                        mbaker@lccplaw.com
                                        Louison, Costello, Condon & Pfaff, LLP
                                        101 Summer Street
                                        Boston, MA 02110
                                        (617) 439-0305




                                           7
